                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                        IN THE UNITED STATES DISTRICT COURT                           October 24, 2018
                                                                                     David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ROY K. GREENE,                                   §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §    CIVIL ACTION NO. H-18-2150
                                                 §
THE STATE OF TEXAS,                              §
                                                 §
               Defendants.                       §

        ORDER ADOPTING MEMORANDUM AND RECOMMENDATION AND
           DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE

       This court has reviewed the Memorandum and Recommendation of United States Magistrate

Judge Bryan signed on September 27, 2018, and made a de novo determination. FED. R. CIV. P.

72(b); 28 U.S.C. § 636(b)(1)(C); United States v. Wilson, 864 F.2d 1219 (5th Cir. 1989). Based on

the pleadings, the record, and the applicable law, the court adopts the Memorandum and

Recommendation as this court’s Memorandum and Order. This court finds and concludes that

dismissal was properly granted and the complaint properly dismissed because the court lacks

subject-matter jurisdiction over Greene’s claims. The Magistrate Judge’s recommendation to

dismiss Greene’s federal claims under 42 U.S.C. § 1983 are consistent with and supported by the

applicable legal standards and the allegations in the complaint.

                       SIGNED on October 24, 2018, at Houston, Texas.

                                                     ______________________________________
                                                              Lee H. Rosenthal
                                                        Chief United States District Judge
